Citation Nr: 0924702	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-04 429 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for restoration of VA benefits.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to July 
1942.  The appellant claims as his surviving spouse. 

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2007 decision 
rendered by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The appellant was last denied her request to reopen the 
claim for restoration of death benefits in July 1998.  The 
appellant did not perfect an appeal to that decision and it 
became final.  

2.  The evidence added to the record since the July 1998 
decision is cumulative or redundant of the evidence 
previously of record.  


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
restoration of VA benefits has not been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in July 2007.  VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the claim.  The 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  No further assistance to the appellant 
with the development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  

				Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant has appealed the denial to reopen the claim for 
restoration of death benefits.  The appellant was granted 
death compensation as the Veteran's unremarried widow in 
1948.  In November 1959, it was determined that the appellant 
was not the unremarried widow of the Veteran and that she may 
not continue to receive VA benefits as the Veteran's 
unremarried widow.  The appellant appealed the decision.  The 
appeal was denied by the Board in June 1960.  The appellant's 
benefits were restored in July 1974 after she certified that 
the relationship which caused the termination of her benefits 
no longer existed.  In an October 1976 decision, it was found 
that the appellant deliberately presented false information 
to the VA regarding her marital status for the purpose of 
establishing entitlement to VA benefits as the unremarried 
widow of the Veteran.  It was found that the appellant had 
been living in a husband and wife relationship with J.G. 
before and after January 1971 and that she continued to live 
with him at least up to the date she was last investigated by 
the VA in April 1976.  It was determined that the appellant 
had forfeited her rights, claims and benefits to which she 
might otherwise be entitled to under the laws administered by 
the VA.  In a September 1977 decision, the Board denied the 
appellant's appeal to remove the forfeiture against her.  

The appellant submitted a request to reopen her claim of 
restoration of death benefits in March 1997.  The appellant's 
claim was denied in July 1998 based on a finding that new and 
material evidence had not been submitted to reopen the 
appellant's claim.  The RO found that the evidence was not 
material to warrant a change in the prior determination that 
she had forfeited all rights, claims and benefits to which 
she might otherwise be entitled under the laws administered 
by VA.  The appellant did not appeal that decision and it 
became final.  

At the time of the last final denial, the record contained 
several depositions, affidavits and field examination 
reports.  Depositions were conducted in April 1950, September 
1959, June 1974, November 1975, April 1976, and July 1976.  
In the depositions conducted in April 1950, several deponents 
maintained that the appellant was not remarried at that time.  
The appellant and J.G. also asserted the same.  V.V. and M.G. 
maintained in their September 1959 depositions that the 
appellant and J.G. were known and treated as husband and wife 
in their barrio.  In her September 1959 deposition, the 
appellant denied living as husband and wife with J.G. 

In a joint affidavit in January 1960, A.S. and P.L. 
maintained that the appellant was the un-remarried widow of 
the Veteran and that she never remarried or lived in a 
marital relationship with anyone.  In June 1974 depositions, 
the appellant, R.G. and A.S. asserted that the appellant 
represented herself as a widow amongst her friends and 
neighbors.  They also maintained that the appellant once 
lived as husband and wife with J.G. but since her separation 
from J.G. she has not lived as husband and wife with anyone 
else.  In November 1975, E.G., R.G., and N.G. asserted that 
the appellant was known as, and represented herself amongst 
family, friends and acquaintances as, the wife of J.G.  The 
appellant denied, at that time, that she resumed her 
relationship with J.G. after her benefits were restored.  

In April 1976, M.M., A.G. and C.G. asserted that the 
appellant and J.G. continuously lived and represented 
themselves as husband and wife.  The appellant denied living 
as husband and wife with J.G.  In a July 1976 affidavit, J.G. 
asserted that he and the appellant did not resume their 
former marital relationship at any time after 1962, and that 
he was married to another woman.  J.C. and A.L. asserted in 
July 1976 that the appellant and J.G. lived together until 
1962 and that they have not resumed their marital 
relationship up until the present time.  

Also of record at the time of the last final denial was a 
document dated in May 1977 showing the marriage between J.G. 
and C.A. in March 1973, and an October 1979 death certificate 
evidencing the death of J.G. in August 1979.  A February 1997 
affidavit was also of record.  In the affidavit, M.S. and 
D.G. asserted that the appellant married J.G. after the death 
of the Veteran and that her second husband died by suicide.  

The appellant filed a claim to reopen her claim for 
restoration of death benefits in June 2007.  Since the last 
final denial in July 1998 the appellant has submitted a 
document certifying the death of J.G. in August 1979.  No 
other evidence has been added to the record since the last 
final denial.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claim for restoration of death benefits has not been 
submitted.  The appellant's death benefits were revoked 
because it was found that the appellant presented false 
evidence to the VA regarding her marital status for the 
purpose of establishing benefits as the unremarried widow of 
the Veteran.  Although the appellant has re-submitted 
evidence showing that J.G. is now deceased, this fact has 
already been considered.  Therefore, such evidence is 
cumulative.  Because the evidence submitted since the last 
final decision is cumulative and/or does not relate to an 
unestablished fact necessary to substantiate the claim for 
restoration of death benefits, the appellant has not 
submitted new and material evidence.  Thus, the Board 
concludes that new and material evidence has not been 
presented to reopen the claim.  

Stated differently, the appellant's death benefits were 
revoked because it was found that the appellant deliberately 
presented false evidence to the VA regarding her marital 
status for the purpose of establishing benefits as the 
unremarried widow of the Veteran.  The appellant has not 
submitted any evidence to dispute the above.  The death of J. 
G. is not material to the issue on appeal.  The benefits had 
not been terminated because of a change in relationship; it 
had been forfeited because of the presentation of false 
information.  The changes in law regarding remarried widows 
are not relevant.


ORDER

The application to reopen the claim for restoration of death 
benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


